COBB, Chief Judge.
Petitioner, owner of the Shark Lounge, filed a Petition for Writ of Certiorari seeking review of an emergency order by the Division of Alcoholic Beverages and Tobacco suspending the operation of the bar’s liquor license. We treat the petition as an appeal from a non-final administrative order.1
The order fails to set forth sufficient facts and reasons for the Division’s finding of an immediate danger to the public welfare necessitating emergency suspension. By this ruling, we do not pass on the merits of the final revocation proceedings. Accordingly, the emergency order of suspension is reversed.
REVERSED.
FRANK D. UPCHURCH, Jr., J., concurs.
COWART, J., dissents with opinion.

. § 120.68(1), Fla. Stat. (1983) and Fla.R.App.P. 9.100.